NUMBER 13-14-00335-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


JUAN ANTONIO CORONADO,
FRANCISCO SOLIZ RAMIREZ,
ROBERTO RIVERA III, RUBEN
CONTRERAS,                                                               Appellants,

                                          v.

PETER ZAVALETTA,                                                            Appellee.


                  On appeal from the 357th District Court
                       of Cameron County, Texas.



                        MEMORANDUM OPINION
            Before Justices Rodriguez, Garza, and Benavides
                    Memorandum Opinion Per Curiam

      Appellants perfected an appeal from a judgment entered by the 357th District Court

of Cameron County, Texas in cause number 2008-03-1636-E. This cause is presently
before the Court on an unopposed “Motion to Dismiss the Appeal of Order Granting Peter

Zavaletta’s Motion for Summary Judgment.” Appellants no longer wish to appeal the trial

court’s ruling granting Peter Zavaletta’s motion for summary judgment and request

dismissal of the appeal of the trial court order granting Peter Zavaletta’s motion for

summary judgment.

       The Court, having considered the documents on file and appellants’ motion to

dismiss the appeal, is of the opinion that the motion should be granted. See TEX. R. APP.

P. 42.1(a).    Appellants’ motion to dismiss is granted, and the appeal is hereby

DISMISSED. In accordance with the agreement of the parties, costs are taxed against

the party incurring same. See TEX. R. APP. P. 42.1(d) ("Absent agreement of the parties,

the court will tax costs against the appellant.").    Having dismissed the appeal at

appellant’s request, no motion for rehearing will be entertained, and our mandate will

issue forthwith.

                                                             PER CURIAM

Delivered and filed this
17th day of July, 2014.




                                           2